This application for reinstatement of petitioner as an attorney and counselor at law is referred to the Committee on Character and Fitness for the Tenth Judicial District for investigation, hearing and report on petitioner’s conduct since February 1967, the time of his resignation from the Bar and the making of the order of this court striking his name from the roll of attorneys and counselors at law. The application will be held in abeyance in the interim. Rabin, P. J. Munder, Latham, Shapiro and Gulotta, JJ., concur.